

 
Exhibit 10.2
 


 
AMENDMENT NO. 3
TO
 
EMPLOYMENT AGREEMENT
 
This Amendment No. 3 to the Employment Agreement (the “Amendment”) is effective
as of the 10th day of December, 2015, and is made by and among Hampton Roads
Bankshares, Inc., a Virginia corporation having its principal place of business
at 641 Lynnhaven Parkway, Virginia Beach, VA 23452 (“HRB”), Bank of Hampton
Roads, a corporation organized under the laws of, and authorized by statute to
accept deposits and hold itself out to the public as engaged in the banking
business in, the Commonwealth of Virginia, having its principal place of
business at 641 Lynnhaven Parkway, Virginia Beach, VA 23452 (“BHR” and together
with HRB the “Employer”), and Donna W. Richards (the “Executive”).
 
WITNESSETH:
 
WHEREAS, on May 22, 2013, the Executive and the Employer entered into an
employment agreement (the “Agreement”) whereby the Executive agreed to serve as
President of BHR, which Agreement was amended on August 21, 2014 (“Amendment No.
1”);
WHEREAS, on September 23, 2015, the Executive and the Employer entered into
Amendment No. 2 of the Agreement (“Amendment No. 2”);
WHEREAS, the parties now desire to further amend the Agreement as set forth
herein; and
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in an effort to retain experienced and talented management
personnel, and in consideration of the Executive’s loyal and dedicated service,
the promises and mutual covenants contained herein, intending to be legally
bound hereby, the parties hereto agree as follows:
 
1. Subparagraph 5(d)(1)(iv) of the Agreement (Termination of Employment; Change
in Control) is deleted in its entirety and replaced with the following:
 
(iv) The Executive may continue participation for both her and her covered
dependents (if applicable), in accordance with the terms of the applicable
benefits plans, in the Employer’s group health plan pursuant to plan
continuation rules under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). In accordance with COBRA, assuming the Executive and her covered
dependents (if applicable) are covered under the Employer’s group health plan as
of her date of termination, the Executive will be entitled to elect COBRA
continuation coverage for the legally required COBRA period (the “Continuation
Period”) for such persons. If the Executive timely elects COBRA coverage for
group health coverage, she will be obligated to pay the portion of the full
COBRA cost of the coverage equal to an active employee’s share of premiums for
coverage for the respective plan year and the Employer’s share of such premiums
shall be treated as taxable income to the Executive. In addition, if the terms
of the applicable plan documents do not allow Employer to continue to provide
COBRA coverage to Executive and her covered dependents (if applicable) beyond
the expiration of the statutorily-proscribed COBRA period, the Employer shall
make monthly cash payments to Executive in an amount equal to the monthly COBRA
premium for coverage for Executive for the duration of the period described in
Section 7 hereof. Notwithstanding the above, if during the period described in
Section 7 hereof the Executive becomes eligible for qualifying health care
coverage through a subsequent employer, the Employer’s obligations hereunder
with respect to the foregoing benefits provided in this subsection (iv) may be
terminated by the Employer.
 
2. Subparagraph 5(d)(3)(ii) of the Agreement (Termination of Employment; Change
in Control) is deleted in its entirety and replaced with the following:
 
(ii)The relocation of the Executive to any other primary place
of employment which might require the Executive to move the Executive’s
residence which, for this purpose, includes any reassignment to a place of
employment located more than fifty (50) miles from the Executive’s initially
assigned place of employment without the Executive’s express written consent to
such relocation.
 
3. Subparagraphs (g)(1)–(4) of the Agreement (Termination of Employment, Change
in Control) are deleted in their entirety and subparagraph (g) will hereby
reflect that it was “Intentionally Omitted.”
 
4. The title of Section 5 of the Agreement (Termination of Employment; Change in
Control) is shortened to “Termination of Employment”.
 
5. Except as expressly modified and amended, all terms, provisions and
conditions of the Agreement, as amended by Amendments Nos. 1 and 2, will remain
in full force and effect.
 
6. This Amendment No. 3 may be executed in counterparts, each of which shall,
for all purposes, be deemed an original, and all of such counterparts will
together constitute one and the same amendment.
 
7. This Amendment will be binding upon and inure to the benefit of the parties
hereto, their respective heirs, legal representatives and assigns.
 
8. This Amendment is effective as of the Effective Date.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
HAMPTON ROADS BANKSHARES, INC
           
By:
     
Name:
     
Its:
   

 



 
BANK OF HAMPTON ROADS
           
By:
     
Name:
     
Its:
   

 


 

 
EXECUTIVE:
           
/s/ Donna W. Richards
   
Donna W. Richards
 

 


 
 
 
3

--------------------------------------------------------------------------------

 


 